 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the following employees at the Employer'sDayton, Ohio, operations, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act:All production and maintenance employees, including machineoperators, electrical technicians, and janitors, but excludingdesigners, detailers, electrical draftsmen, office clerical em-ployees, professional employees, guards, and supervisors asdefined in the Act.5.The determination of representatives:All new employees of the Employer are required and agree toserve the equivalent of a 3-month probationary period, duringwhich time their future employment status is determined. Theseemployees, whom the Petitioner and Intervenor would includeamong those eligible to vote and the Employer would exclude,are not generally accorded certain benefits, such as paidholidays, vacations, and leaves of absence, or participation inthe group insurance, profit sharing, and pension plans. However,like the regular employees, they are paid on an hourly basis,are carried on the same payroll, are subject to the same shoprules, and serve with the regular employees. Because theirgeneral conditions of work and their employment interests aresimilar to those of regular employees, we find, in accordancewith our policy in this regard, that probationary employeesare entitled to vote.12[Text of Direction of Election omitted from publication,]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.signers and detailers was raised. Although the Employer's operations today place greateremphasis on custom orders, thereby necessitating more collaboration between the designersand detailers and the toolmakers and production employees, the record is clear that the dutiesand functions of the designers and detailers have not changed since the Board's earlierdecision.12David S. Pearl and Ephraim Werner d/b/a National Torch Tip Company, 107 NLRB1271 at 2 and 3.F. HILGEMEIER & BRO., INC.andUNITED PACKINGHOUSEWORKERS OF AMERICA, CIO,Petitioner.CaseNo.35-RC-993. April 21, 1954DECISION AND DIRECTIONOF ELECTIONUpon a petitionduly filedunder Section 9 (c) of the NationalLabor Relations Act, a hearing was held beforeW. BruceGillis, Jr.,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.108 NLRB No. 74. F. HILGEMEIER & BRO., INC.353Upon the entire record in this case, the Board finds:1.The Petitioner asserts that the operations of the Employerarewithin the jurisdiction of the Board. The Employer andIntervenor' declined to take a position in this respect.F.Hilgemeier& Bro., Inc., herein called Hilgemeier,operates a meat packing plant at Indianapolis, Indiana. Opera-tions,which were discontinued in 1942, were resumed onJanuary 4, 1954. All sales, approximating $60,000 per monthor $720,000 per year, when projected on a yearlybasis, aremade to hotels, restaurants, and grocery stores within theState of Indiana. All purchases are made from the Indianapolisstockyards. Because the volume and nature of the Hilgemeieroperations, if considered alone, would not warr ant the assertionof jurisdiction, it is necessary to decide whether the Boardshould, for jurisdictional purposes, consider also the operationsof certain related corporations.Hilgemeier is owned on a 51 percent-49 percent basis by2brothers,George and Edward Hilgemeier, who hold thepositions of president and vice president, respectively. TheSouth Side Cold Storage Company, herein called ColdStorage,a division and wholly owned subsidiary of Hilgemeier, operatesa warehouse, renting space to the public. It received in excessof$50,000 annually from General Foods and HilgemeierFrosted Foods, Inc., herein called Frosted Foods. The lattercorporation is wholly owned by George Hilgemeier. It operatesas the exclusive distributor for Birdseye Frozen Foods, adivision of General Foods, in the geographical areas aroundIndianapolis, and maintains branch offices in Muncie, TerreHaute, and Evansville, Indiana. Frosted Foods rents a binroom for preparing orders and uses as much storage spaceas isrequired or available from Cold Storage. Frosted Foodsreceives annually, directly from outside the State of Indiana,over $1,250,000 in purchases, and makes annual sales out ofthe State in excess of $46,000 annually.The three companies are located in adjacent buildings.George Hilgemeier is the operating head of all three com-paniesand is in charge of their labor relations policies.Hilgemeier's powerhouse and maintenance employees serveall three companies. However, because Hilgemeier presentlyhas no maintenance employees, the general maintenance isbeing performed on a part-time basis by an employee of ColdStorage. Onoccasions,Cold Storage lends employees to bothFrosted Foods and Hilgemeier. Both Hilgemeier and ColdStorage employ the same auditor. There is no indication what,ifany, adjustments are made between the companies for theseemployee services.ILocal 167, Amalgamated Meat Cutters and Butcher Workmen of North America, AFL,intervened on the basis of a current showing of interest in the unit involved. It had pre-viously represented the group of employees sought herein before the Employer discontinuedthe meat packing operations, which were recently resumed.339676 0 - 55 - 24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing and the entire record, including thesubstantial identity of ownership and control of the companies,the physical proximity of the plants, the related nature of theoperations of the 3 companies, the interchange of employeeservices, and the fact that the same individual is operatinghead and in charge of the labor relations policies of all 3 com-panies,we find that Hilgemeier, Cold Storage, and FrostedFoods constitute a single employer within the meaning ofSection 2 (2) of the Act.' Because the annual total direct out-of-State purchases by the group found to constitute a singleemployer exceeds $500,000 and direct out-of-State shipmentsexceed $25,000, we find that the Employer is engaged in com-merce and that it will effectuate the policies of the Act toassert jurisdiction over this enterprise.'2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of F. Hilgemeier & Bro., Inc.,within themeaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The parties herein are in agreement, and we find, thatthe following employees of F. Hilgemeier & Bro., Inc., con-stitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Indiana-polis, Indiana,meat packing plant of the Employer, excludingoffice clerical employees, plant clerical employees, and allguards, professional employees, and all supervisors as definedin the Act.4[Text of Direction of Election omitted from publication.]Member Rodgers took no part in the consideration of theabove Decision and Direction of Election.2See Central New York Beer Distributing Company,et al., (Case No.3-RC-1280);Maloney-ChambersLumberCo , et al.,104 NLRB503; cf. Dan Dee Central Ohio Corporation, 106NLRB1303; Goodman's Inc.,101 NLRB 352, 353.SSee Stanislaus Implement and HardwareCo., Ltd., 91 NLRB618; Federal Dairy Co., Inc.,91 NLRB 638. By their assertion of jurisdiction here, Chairman Farmer and Member Beesonare not to be deemed as adopting the Board's past jurisdictional standards.4Theparties stipulated to the exclusion of three delivery-truck drivers,the powerhouseemployees,the employees of the other two companies consisting of truckdrivers and ware-housemen currently represented by another labor organization,a watchman,and ForemanScress and H. Hilgemeier.